Motion to compel State Industrial Board to accept service of appellants’ notice of appeal denied. Hill, P. J., Rhodes, and Crapser, JJ., concur; MeNamee and Bliss, JJ., dissent, and vote to require the State Industrial Board to accept service of the notice of appeal, first, on the ground that the notice of appeal was not returned for many days after service, whereas the common rule and practice has been and is that if papers are to be returned they must be returned within twenty-four hours; and, second, that the denial of the first application must be considered indefinite in view of the fact that the State Industrial Board entertained a second application, and passed upon it by a denial thereof; and having entertained a second application, and having decided it, it is evident that the State Industrial Board did not regard the first application as the final determination. If the first decision was regarded as final, the application should not have been entertained, but dismissed and not denied.